 



Exhibit 10.19
FOUNDRY NETWORKS, INC.
2006 STOCK INCENTIVE PLAN
NOTICE OF STOCK APPRECIATION RIGHT
Recipient:

       
 
   
 
   
 
   
 
   
 
   

     You have been granted a stock appreciation right (the “SAR”) with respect
to Common Stock of Foundry Networks, Inc. (the “Company”), as follows:

             
 
  Date of Grant:        
 
     
 
   
 
  Exercise Price Per Share:        
 
     
 
   
 
  Total Number of Shares:        
 
     
 
   
 
  Total Exercise Price:        
 
     
 
   
 
  Expiration Date:        
 
     
 
   
 
  Vesting Commencement Date:        
 
     
 
        Vesting Schedule:   So long as your Service continues, this SAR shall
vest and become exercisable in accordance with the following schedule: this SAR
shall vest and become exercisable with respect to 12.5% of the Total Number of
Shares subject to this SAR on the 6-month anniversary of the Vesting
Commencement Date and 1/48th of the Total Number of Shares subject to this SAR
on each monthly anniversary thereafter.

 



--------------------------------------------------------------------------------



 



              Termination Period:       You may exercise this SAR for 3 months
after termination of your Service except as set forth in Section 4 of the Stock
Appreciation Right Agreement (but in no event later than the Expiration Date).
You are responsible for keeping track of these exercise periods following a
termination of your Service for any reason. The Company will not provide further
notice of such period.

       Unless otherwise defined in this Notice of Stock Appreciation Right, the
terms used herein shall have the meanings assigned to them in the Plan.
       By your signature and the signature of the Company’s representative
below, you and the Company agree that this SAR is granted under and governed by
the terms and conditions of the Foundry Networks, Inc. 2006 Stock Incentive Plan
and the Stock Appreciation Right Agreement, all of which are attached to, and
made a part of, this document.
     In addition, you agree and acknowledge that your rights to any Shares
underlying this SAR will be earned only as you provide Service over time, that
this SAR is not being granted to you as consideration for services you rendered
to the Company (or any Parent, Subsidiary, or Affiliate), prior to your Vesting
Commencement Date, and that nothing in this Notice of Stock Appreciation Right
or the attached documents confers upon you any right to continue your employment
or consulting relationship with the Company (or any Parent, Subsidiary, or
Affiliate) for any period of time, nor does it interfere in any way with your
right or the Company’s (or any Parent’s, Subsidiary’s, or Affiliate’s) right to
terminate that relationship at any time, for any reason, with or without cause.

                      RECIPIENT:       FOUNDRY NETWORKS, INC.        
 
                   
 
      By:            
 
Signature
         
 
       
 
                   
 
      Title:            
 
Print Name
         
 
       

2



--------------------------------------------------------------------------------



 



FOUNDRY NETWORKS, INC.
2006 STOCK INCENTIVE PLAN
STOCK APPRECIATION RIGHT AGREEMENT
     1. Grant of SAR. Foundry Networks, Inc., a Delaware corporation (the
“Company”), hereby grants to the Recipient named in the Notice of Stock
Appreciation Right attached to this Stock Appreciation Right Agreement (the
“Recipient”), a stock appreciation right (the “SAR”) to with respect to the
total number of shares of Common Stock (the “Shares”) set forth in the Notice of
Stock Appreciation Right (the “Notice”), at the exercise price per Share set
forth in the Notice (the “Exercise Price”) subject to the terms, definitions and
provisions of the 2006 Stock Incentive Plan (the “Plan”), which is incorporated
in this Stock Appreciation Right Agreement (the “Agreement”) by reference.
Unless otherwise defined in this Agreement, the terms used in this Agreement
shall have the meanings defined in the Plan.
     2. Exercise of SAR. This SAR shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan as follows:
          (a) Right to Exercise.
               (i) This SAR may not be exercised with respect to a fraction of a
share.
               (ii) In the event of Recipient’s termination of Service, the
exercisability of this SAR shall be governed by Section 4 below, subject to the
limitations contained in paragraph (iii) below.
               (iii) In no event may this SAR be exercised after the Expiration
Date as set forth in the Notice.
          (b) Method of Exercise.
               (i) This SAR shall be exercisable by execution and delivery of
the Notice of Exercise attached hereto as Exhibit A or of any other form of
written notice approved for such purpose by the Company which shall state
Recipient’s election to exercise this SAR, the number of Shares in respect of
which this SAR is being exercised, and such other representations and agreements
as to the holder’s investment intent with respect to such Shares as may be
required by the Company pursuant to the provisions of the Plan. Such written
notice shall be signed by Recipient and shall be delivered to the Company by
such means as are determined by the Committee in its discretion to constitute
adequate delivery.
               (ii) As a condition to the exercise of this SAR and as further
set forth in Section 13 of the Plan, Recipient agrees to make adequate provision

 



--------------------------------------------------------------------------------



 



for federal, state or other tax withholding obligations, if any, which arise
upon the grant, vesting or exercise of this SAR, or disposition of Shares,
whether by withholding, direct payment to the Company, or otherwise.
               (iii) The Company is not obligated, and will have no liability
for failure, to issue or deliver any Shares upon exercise of this SAR unless
such issuance or delivery would comply with all applicable laws, rules and
regulations, with such compliance determined by the Company in consultation with
its legal counsel. This SAR may not be exercised until such time as the Plan has
been approved by the Company’s stockholders, or if the issuance of such Shares
upon such exercise or the method of payment of consideration for such Shares
would constitute a violation of any applicable laws, rules or regulations,
including any applicable U.S. federal or state securities laws or any other law
or regulation, including any rule under Part 221 of Title 12 of the Code of
Federal Regulations as promulgated by the Federal Reserve Board. As a condition
to the exercise of this SAR, the Company may require Recipient to make any
representation and warranty to the Company as may be required by applicable
laws, rules or regulations. Assuming such compliance, for income tax purposes
the Shares shall be considered transferred to Recipient on the date on which
this SAR is exercised with respect to such Shares.
               (iv) Subject to compliance with all applicable laws, rules and
regulations, this SAR shall be deemed to be exercised upon receipt by the
Company of the appropriate written notice of exercise accompanied by the
satisfaction of any applicable withholding obligations.
     3. Distribution Pursuant to Exercise. Upon exercise of this SAR pursuant to
Section 2 above, Recipient will receive a payment equal to the difference
between the aggregate Fair Market Value of the Shares with respect to which this
SAR is exercised and determined as of the exercise date and the aggregate
Exercise Price, which payment shall be made in Shares, provided that any amount
equal to less than the Fair Market Value of one full Share on the exercise date
shall be paid to the Recipient in cash. Such payment shall be made as soon as
reasonably practicable following the exercise.
     4. Termination of Relationship. Following the date of termination of
Recipient’s Service for any reason (the “Termination Date”), Recipient may
exercise this SAR only as set forth in the Notice and this Section 4. To the
extent that Recipient is not entitled to exercise this SAR as of the Termination
Date, or if Recipient does not exercise this SAR within the Termination Period
set forth in the Notice or the termination periods set forth below, this SAR
shall terminate in its entirety. In no event, may this SAR be exercised after
the Expiration Date of this SAR set forth in the Notice. In the event of
termination of Recipient’s Service other than as a result of Recipient’s
Disability or death or for Cause, Recipient may, to the extent Recipient is
vested in this SAR at the Termination Date, exercise this SAR during the
Termination Period set forth in the Notice. In the event of any other
termination, Recipient may exercise this SAR only as described below:

2



--------------------------------------------------------------------------------



 



          (a) Termination upon Disability of Recipient. In the event of
termination of Recipient’s Service as a result of Recipient’s Disability,
Recipient may, but only within 12 months from the Termination Date, exercise
this SAR to the extent Recipient was vested in this SAR as of such Termination
Date.
          (b) Death of Recipient. In the event of the death of Recipient while
in Service or within 30-days following the termination of Recipient’s Service,
this SAR may be exercised at any time within 12 months following the date of
death by Recipient’s estate or by a person who acquired the right to exercise
this SAR by bequest or inheritance, but only to the extent Recipient was vested
in this SAR as of the Termination Date.
          (c) Termination for Cause. In the event Recipient’s Service is
terminated for Cause, this SAR shall terminate immediately upon such termination
for Cause. In the event Recipient’s employment or consulting relationship with
the Company is suspended pending investigation of whether such relationship
shall be terminated for Cause, all Recipient’s rights under this SAR, including
the right to exercise this SAR, shall be suspended during the investigation
period.
     5. Non-Transferability of SAR. This SAR may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution. The
designation of a beneficiary does not constitute a transfer. This SAR may be
exercised during the lifetime of Recipient only by Recipient. The terms of this
SAR shall be binding upon the executors, administrators, heirs, successors and
assigns of Recipient.
     6. No Employment Rights. Recipient understands and agrees that the vesting
of Shares pursuant to the Vesting Schedule is earned only by continuing Service
at the will of the Company (or any Parent, Subsidiary, or Affiliate) and not
through the act of being hired, being granted this SAR or acquiring Shares under
this Agreement. Recipient further acknowledges and agrees that nothing in this
Agreement, nor in the Plan which is incorporated in this Agreement by reference,
shall confer upon Recipient any right with respect to continuation as an
Employee or Consultant with the Company (or any Parent, Subsidiary, or
Affiliate), nor shall it interfere in any way with his or her right or the
Company’s (or any Parent’s, Subsidiary’s, or Affiliate’s) right to terminate his
or her employment or consulting relationship at any time, with or without cause.
     7. Effect of Agreement. Recipient acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the SAR terms),
and hereby accepts this SAR and agrees to be bound by its contractual terms as
set forth herein and in the Plan. Recipient hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Committee
regarding any questions relating to this SAR. In the event of a conflict between
the terms and provisions of the Plan and the terms and provisions of the Notice
and this Agreement, the Plan terms and provisions shall prevail.

3



--------------------------------------------------------------------------------



 



     8. Miscellaneous.
          (a) Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
          (b) Entire Agreement; Enforcement of Rights. This Agreement, together
with the Notice and the Plan, sets forth the entire agreement and understanding
of the parties relating to the subject matter herein and therein and merges all
prior discussions between the parties. Except as contemplated under the Plan, no
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
          (c) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
          (d) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient when delivered personally or sent
by telegram or fax or 48 hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, and addressed to the Company
at its principal corporate offices and to Recipient at the address maintained
for Recipient in the Company’s records.
          (e) Successors and Assigns. The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns. The rights and obligations of Recipient under this Agreement may
not be assigned without the prior written consent of the Company.

4



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE

     
To:
  Foundry Networks, Inc.
Attn:
  Administrator of the 2006 Stock Incentive Plan
Subject:
  Notice of Intention to Exercise Stock Appreciation Right

     This Notice of Exercise constitutes official notice that the undersigned
intends to exercise Recipient’s stock appreciation right covering
                     shares of Foundry Networks, Inc. Common Stock, under and
pursuant to the Company’s 2006 Stock Incentive Plan (the “Plan”) and the Notice
of Stock Appreciation Right and Stock Appreciation Right Agreement (the
“Agreement”) dated                     , with respect to
                     shares.
     The shares issued pursuant to this exercise should be registered in the
name(s) of:
                                                            and
                                                            . 1
     By signing below, I hereby agree to be bound by all of the terms and
conditions set forth in the Plan and the Agreement. If applicable, proof of my
right to exercise the stock appreciation right pursuant to the Plan and the
Agreement is enclosed. 2

         
Dated:
       
 
 
 
   

            (Signature)   (Signature)3             (Please Print Name)   (Please
Print Name)                           (Full Address)   (Full Address)

 

1   If more than one name is listed, please specify whether the owners will hold
the shares as community property or as joint tenants with the right of
survivorship.   2   Applicable if someone other than the Recipient (e.g., a
death beneficiary) is exercising this SAR.   3   Each person in whose name
shares are to be registered must sign this Notice of Exercise.

